Citation Nr: 1235516	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  09-23 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1974 to January 1981, and had subsequent periods of active duty training.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, continued a 10 percent rating for the service-connected left knee disability with degenerative changes.  In August 2012 a Travel Board hearing was held before the undersigned; a transcript of the hearing is in with the claims file.  At the hearing additional evidence was received with a waiver of RO consideration.

Additionally, at the August 2012 Travel Board hearing, the Veteran and his representative raised the matter of entitlement to a temporary total (convalescent) rating following June 2012 left knee arthroplasty.  Such matter is inextricably intertwined with the matter of the rating for a left knee disability and is included in the discussion below.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran underwent left knee arthroplasty on June 6, 2012.  At the August 2012 Travel Board hearing, his representative indicated that he was filing a claim for temporary, total rating based on the need for convalescence following surgery (under 38 C.F.R. § 4.30).  Such claim is inextricably intertwined with the claim for an increased rating claim on appeal, as any award of 38 C.F.R. § 4.30 benefits during the period under consideration would render moot the claim for an increased rating (as to the period for which the temporary total rating is assigned).  Consequently, the two matters must be considered concurrently.
Further, at the August 2012 hearing, the Veteran indicated that he receives ongoing treatment, including from VA (and that his left knee had not yet fully stabilized following the surgery).  Any outstanding records of evaluation or treatment he has received for the left knee during the pendency of this appeal must be secured.  [The Veteran's claim for increase was received in June 2007, and the period for consideration begins in June 2006.

Accordingly, the case is REMANDED for the following:

1. The RO should ask the Veteran to identify all providers of evaluation or treatment he has received for his left knee since June 2006, and to provide releases for VA to secure records of any such private evaluation or treatment.  The RO should secure for the record copies of the complete records (i.e., those not already associated with the record) of all such evaluations and treatment from the identified provider, to specifically include all pertinent updated records of VA evaluations and treatment.   

2. The RO should then arrange for an orthopedic examination of the Veteran to determine the current severity of his left knee disability (following stabilization after surgery).  The Veteran's claims file (to include all records received pursuant to the request above) must be reviewed by the examiner in connection with the examination.  Any indicated tests or studies (specifically including ranges of motion and tests for instability) should be completed.  The examiner must describe all pertinent findings in detail, identifying any additional impairment of function that would be expected on use or during exacerbation.  The examiner must explain the rationale for all opinions.

3. The RO should then adjudicate the matter of entitlement to a temporary total rating under 38 C.F.R. § 4.30, advise the Veteran of his appellate rights as to such determination, and if he files a notice of disagreement, issue a Statement of the case (SOC) in the matter.  [He should be advised that the benefits under 38 C.F.R. § 4.30   issue will only be before the Board if he files a substantive appeal after the SOC is issued.] 

4. The RO should then review the record, and readjudicate the matter on appeal in light of the further development sought above.  If it remains denied, the RO should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 38 U.S.C.A. §§  5109B, 7112 (West Supp. 2011).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

